


110 HR 7020 IH: Elder Caregiver Support and

U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7020
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2008
			Mr. Israel (for
			 himself, Mr. Ryan of Ohio,
			 Ms. Bean, Mr. Rodriguez, and Ms. Shea-Porter) introduced the following bill;
			 which was referred to the Committee on
			 Education and Labor, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize additional appropriations for the family
		  caregiver support program under the Older Americans Act of 1965, and for the
		  National Clearinghouse for Long-Term Care Information, for fiscal years 2009,
		  2010, and 2011.
	
	
		1.Short titleThis Act may be cited as the
			 Elder Caregiver Support and
			 Information Enhancement Act of 2008.
		2.Authorization of
			 additional appropriations for the family caregiver support program under the
			 Older Americans Act of 1965Section 303(e)(2) of the Older Americans Act
			 of 1965 (42 U.S.C. 3023(e)(2)) is amended by striking
			 $173,000,000 and all that follows through 2021,
			 and inserting and $250,000,000 for each of the fiscal years 2009, 2010,
			 and 2011.
		3.Authorization of
			 additional appropriations for the National Clearinghouse for Long-Term Care
			 InformationThere is
			 authorized to be appropriated $10,000,000 for each of the fiscal years 2009,
			 2010, and 2011 for the operation of the National Clearinghouse for Long-Term
			 Care Information established by the Secretary of Health and Human Services
			 under section 6021(d) of Public Law 109–171.
		
